DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai (US 2021/0057333).
Regarding claim 6, Tsai discloses a method for manufacturing a semiconductor device, comprising: 5forming a conductive layer (Fig.3, numeral 110) on a first dielectric layer (102); forming a recess in the conductive layer ([0016]); performing a first etching process to round a top corner of the recess (113) ([0017]); performing a second etching process to remove the conductive layer exposed from a bottom surface of the recess (Fig.4), and thereby forming an opening having a top rounding corner (113) in 10the conductive layer (110); and forming a second dielectric layer (Fig.6, numeral 114) in the opening having the top rounding corner (113) ([0017]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2021/0057333) in view of Chau (US 6, 103, 635).
Regarding claim 1, Tsai discloses a method for manufacturing a semiconductor device, comprising: forming a conductive layer (Fig.3, numeral 110; [0014]), a buffer layer  ([0015]; note: silicon oxide) and a hard mask layer  ([0015]; note: silicon nitride) on the first dielectric layer (102); 5forming a patterned mask layer on the hard mask layer ([0015]); using a patterned mask layer as a mask, performing a first etching process to pattern the hard mask layer and the buffer layer ([0015]), and to form a recess in the conductive layer ([0015])); removing the patterned mask layer ([0015]); 10performing a second etching process to round the top corner of the recess (Fig.4, numeral 113; [0017]); performing a third etching process to remove the conductive layer exposed from a bottom surface of the recess to form a plurality of conductive lines (Fig.4, numeral 110) having rounding top corners (113) ([0017]); removing the hard mask layer and the buffer layer ([0015]); and forming a second dielectric layer  (Fig.6, numeral 114) on the plurality of conductive lines (110) and between the 15plurality of conductive lines (110).
 Tsai does not disclose selectively removing a portion of the buffer layer to expose a top corner of the recess.
Tsai however discloses rounding corners or the recess during etching ([0017]).  And Chau discloses rounding corners of the recess by removing a portion of the buffer layer (Fig.2D, numeral 20) to expose a top corner of the recess (column 3, lines 19-25).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsai with Chau to selectively remove a portion of the buffer layer to expose a top corner of the recess for the purpose of effectively rounding corners of the recess (Chau, column 3, lines 19-25)
Regarding claim 2, Tsai discloses wherein the buffer layer includes silicon oxide ([0015])
Regarding claim 203, Chau discloses wherein the selectively removing the portion of the buffer layer comprises an isotropic etching process (column 3, lines 25-30).  
Regarding claim 5, Tsai in view of Chau disclose wherein each of the steps of the removing the patterned mask -6-File: 092868 usf layer, the selectively removing the portion of the buffer layer, the performing second etching process, and the performing the third etching comprises a dry etching process (Tsai, [0015]; Chau (column 3, lines 31-35)) 
Tsai in view of Chau does not disclose that etching is performed in situ without vacuum breaking.
It would have been however obvious to perform etching in situ without vacuum breaking for the purpose of simplifying etching processes.
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 6 above, and further in view of Chau.
Regarding claim 7, Tsai discloses wherein the step of forming the recess in the conductive layer comprises: forming a buffer layer ([0015]; note: silicon oxide), a hard mask layer ([0015]; note: silicon nitride), and a patterned mask layer on the conductive 15layer ([0015]); and patterning the hard mask layer and the buffer layer ([0015]), and forming a recess in the conductive layer ([0016])/
Tsai does not disclose selectively remove a portion of the buffer layer to expose the top corner of the recess 20before the performing the first etching process. 
 Tsai however discloses rounding corners or the recess during etching ([0017]).  And Chau discloses rounding corners of the recess by selectively remove a portion of the buffer layer (Fig.2D, numeral 20) to expose the top corner of the recess 20before the performing the first etching process (column 3, lines 19-25).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsai with Chau to selectively remove a portion of the buffer layer to expose the top corner of the recess 20before the performing the first etching process for the purpose of effectively rounding corners of the recess (Chau, column 3, lines 19-25).
Regarding claim 8, Tsai discloses rounding corner in the first etching process ([0017]).
Tsai does not explicitly disclose wherein the step of the performing the first etching process comprises a dry etching process performed in situ without vacuum breaking.  
Chau however discloses that rounding corners are performed by dry etching (column 3, lines 31-35).
It would have been therefore obvious to one of ordinary skill int the art at the time the invention was field to modify Tsai with Chau to perform the step of the performing the first etching process comprises a dry etching process performed in situ without vacuum breaking for the purpose of simplifying processes.  
Regarding claim 10, Tsai discloses wherein the opening comprises an elongated trench (Fig.4).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Chau as applied to claim 1 above, and further in view of Hartswick (US 2016/0300793).
Regarding claim 4, Tsai does not explicitly disclose wherein the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed.  
Hartswick however discloses the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed (Fig.4, numeral 216; [0019]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsai with Hartswick to have the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed because this is one of the typical methods for depositing dielectric layers.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 6 above, and further in view of Hartswick.
Regarding claim 9, Tsai does not explicitly disclose wherein the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed.  
Hartswick however discloses the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed (Fig.4, numeral 216; [0019]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tsai with Hartswick to have the second dielectric layer is formed by a high-density plasma deposition method, and top corners of the conductive layer are not cut when the high-density plasma deposition method is performed because this is one of the typical methods for depositing dielectric layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891